POMPANO BEACH COMMUNITY REDEVELOPMENT AGENCY, Appellant,
v.
DERRIEK PHILLIPS, WESTSIDE PAINT & BODY CORPORATION, and CITY OF POMPANO BEACH, Appellees.
Case Nos. 4D07-2865, 4D07-2866
District Court of Appeal of Florida, Fourth District.
May 28, 2008.
Mitchell J. Burnstein and Laura K. Wendell of Weiss, Serota, Helfman, Pastoriza, Cole & Boniske, P.A., Fort Lauderdale and Gordon Linn, Pompano Beach, for appellant.
Vanessa Thomas and Charles R. Forman of Forman, Hanratty & Montgomery, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
FARMER, KLEIN, JJ., BARZEE FLORES, MARY, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing